DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Response to Amendments
Regarding the response filed 04/13/2022: Claims 35-37, 39-44, 47-48, 51-52, 54-55, and 57-62 are pending.  Claims 60-62 are newly added.

Response to Arguments

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 35-37, and 39-42 and 57 under 35 U.S.C. 103 as being unpatentable over Lurie et al (WO 2014/013257 A1, cited in IDS, heretofore referred to as Lurie) in view of Weissleder (US 2014/0011217 A1, heretofore referred to as Weissleder) in further view of Blanco (Interventional and intraoperative MRI at low field scanner - a review. European Journal of Radiology, Elsevier Science. 2005;56(2):130-42, cited in IDS on 06/08/2018, heretofore referred to as Blanco) in view of Carlini et al (US 2003/0214296 A1, heretofore referred to as Carlini) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However a new rejection has been formed in view of Eckels et al (US 6,011,396, newly cited, heretofore referred to as Eckels) and Hori et al (US 2013/0009641 A1, newly cited, heretofore referred to as Hori).
Applicant's arguments regarding the rejection of claims 43-44, 51-56, and 58-59 under 35 U.S.C. 103 as being unpatentable over Lurie in view of Weissleder in view of Blanco in view of Carlini in view of Ewing et al (US 2004/0002645 A1, newly cited heretofore referred to as Ewing) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Eckels and Hori.
Applicant's arguments regarding the rejection of claims 47-48 under 35 U.S.C. 103 as being unpatentable over Lurie in view of Weissleder in view of Blanco in view of Carlini in view of Wang (US 2011/0142316 A1, heretofore referred to as Wang) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Eckels and Hori.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 35, 43, 51, 54 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (WO 2014/013257 A1) in view of Eckels (US 6,011,396) and Hori (US 2013/0009641 A1).

Regarding claim 35, Lurie teaches a magnetic resonance imaging device (MRI) (Lurie; Par 0046; Lurie teaches a magnetic apparatus for use with an open MRI scanner 1 (MRI system) producing low-field radiation) comprising: at least one first magnetic component configured to generate a BO field (Lurie; Fig 3, Element 19 and Par 0046-0047; Lurie teaches a secondary magnetic field 20 with opposing polarity variably reduces the primary field 19 generated by the 59 mT permanent magnet (less than .2T) of MRI scanner 1); at least second magnetic component (Lurie; Fig 3, Element 20 and Par 0046-0047), the at least one second magnetic component comprising at least one gradient coil (Lurie; Fig 2, Element 12 and Par 0042-0043; Lurie teaches an offset coil, i.e. a coil to induce a gradient magnetic field); at least one interface (Lurie; Par 0036) for the MRI device that allows an operator to operate the MRI device (Lurie; Par 0002) and a surface configured to support a human patient during imaging (Lurie; Fig 1; Element 7 and Par 0039; Lurie teaches supporting a human patient, fig 1, Element 8, on the surface as shown in fig 1). 
	Lurie is silent on the MRI device being a portable MRI device and at least one interface coupled to the portable MRI device that allows an operator to operate the portable MRI device at the portable MRI device to acquire at least one magnetic resonance image of a human patient; and a transportation mechanism allowing the portable MRI device to be transported to different locations; and a surface configured to support the human patient during imaging.
	Eckels teaches the MRI device being a portable MRI device (Eckels; Fig 1, Element 10 and Col 2, Lines 54-59) and at least one interface (Eckels; Fig 1, Element 38) coupled to the portable MRI device that allows an operator to operate the portable MRI device at the portable MRI device to acquire at least one magnetic resonance image of a human patient (Eckels; Fig 1, Element 44, Col 3, Lines 15-34, and Col 8, Lines 10-27); and a transportation mechanism (Eckels; Fig 1, Element 4 and Col 2, Lines 54-59) allowing the portable MRI device to be transported to different locations (Eckels; Col 3, Lines 5-15; Eckels teaches the MRI and the patient table may both be mobile to allow different locations for each); and a surface configured to support the human patient during imaging (Eckels; Fig 1, Element 40 and Col 3, Lines 13-15).
	At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art for Lurie to incorporate the portability as taught by Eckels in order to allow easier access to the MRI and patient (Eckels; Col 1, Lines 50-62).
The combination of Lurie and Eckels does not teach at least second magnetic component configured to be operated according to a target pulse sequence and an image acquire using the target pulse sequence.
Hori teaches at least second magnetic component (Hori; Fig 1, Element 26) configured to be operated according to a target pulse sequence (Hori; Fig 29, Elements S65-S68) and an image acquire using the target pulse sequence (Hori; Par 0575 and 0576).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the MRI imaging system of Hori with the apparatus of Lurie and Eckels in order to allow more adjustment of the gradient field (Hori; Par 0578).


Regarding claim 43, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of 35.  
Eckels further teaches wherein the portable MRI system comprises wheels to allow the portable MRI device to be moved to desired locations (Eckels; Fig 1, Element 4 and Col 2, Lines 54-59).

Regarding claim 51, Lurie teaches a magnetic resonance imaging device (MRI) (Lurie; Par 0046; Lurie teaches a magnetic apparatus for use with an open MRI scanner 1 (MRI system) producing low-field radiation), comprising: at least one first magnetic component configured to generate a Bo field (Lurie; Fig 3, Element 19 and Par 0046-0047; Lurie teaches a secondary magnetic field 20 with opposing polarity variably reduces the primary field 19 generated by the 59 mT permanent magnet (less than .2T) of MRI scanner 1); at least one second magnetic component (Lurie; Fig 3, Element 20 and Par 0046-0047) the at least one second magnetic component comprising at least one gradient coil (Lurie; Fig 2, Element 12 and Par 0042-0043; Lurie teaches an offset coil, i.e. a coil to induce a gradient magnetic field); at least one interface (Lurie; Par 0036) for the MRI device that allows an operator to operate the MRI device at the MRI device to acquire at least one magnetic resonance image (Lurie; Par 0002); and a housing supporting the at least one first magnetic component and the at least one second magnetic component (Lurie; Fig 1, Element 2 and Par 0039); and a surface configured to support a human patient during imaging (Lurie; Fig 1; Element 7 and Par 0039; Lurie teaches supporting a human patient, fig 1, Element 8, on the surface as shown in fig 1). 
Lurie is silent on the MRI device being a portable MRI device and at least one interface coupled to the portable MRI device that allows an operator to operate the portable MRI device at the portable MRI device to acquire at least one magnetic resonance image of a human patient; a means for transporting the portable magnetic resonance imaging device to different locations; and a surface configured to support the human patient during imaging.
	Eckels teaches the MRI device being a portable MRI device (Eckels; Fig 1, Element 10 and Col 2, Lines 54-59) and at least one interface (Eckels; Fig 1, Element 38) coupled to the portable MRI device that allows an operator to operate the portable MRI device at the portable MRI device to acquire at least one magnetic resonance image of a human patient (Eckels; Fig 1, Element 44, Col 3, Lines 15-34, and Col 8, Lines 10-27); a means for transporting (Eckels; Fig 1, Element 4 and Col 2, Lines 54-59) the portable magnetic resonance imaging device to different locations (Eckels; Col 3, Lines 5-15; Eckels teaches the MRI and the patient table may both be mobile to allow different locations for each); and a surface configured to support the human patient during imaging (Eckels; Fig 1, Element 40 and Col 3, Lines 13-15).
	At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art for Lurie to incorporate the portability as taught by Eckels in order to allow easier access to the MRI and patient (Eckels; Col 1, Lines 50-62).
The combination of Lurie and Eckels does not teach at least second magnetic component configured to be operated according to a target pulse sequence and an image acquire using the target pulse sequence.
Hori teaches at least second magnetic component (Hori; Fig 1, Element 26) configured to be operated according to a target pulse sequence (Hori; Fig 29, Elements S65-S68) and an image acquire using the target pulse sequence (Hori; Par 0575 and 0576).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the MRI imaging system of Hori with the apparatus of Lurie and Eckels in order to allow more adjustment of the gradient field (Hori; Par 0578).

Regarding claim 54, Lurie teaches a magnetic resonance imaging device (MRI) (Lurie; Par 0046; Lurie teaches a magnetic apparatus for use with an open MRI scanner 1 (MRI system) producing low-field radiation), comprising: at least one first magnetic component configured to generate a Bo field (Lurie; Fig 3, Element 19 and Par 0046-0047; Lurie teaches a secondary magnetic field 20 with opposing polarity variably reduces the primary field 19 generated by the 59 mT permanent magnet (less than .2T) of MRI scanner 1); at least one second magnetic component (Lurie; Fig 3, Element 20 and Par 0046-0047) the at least one second magnetic component comprising at least one gradient coil (Lurie; Fig 2, Element 12 and Par 0042-0043; Lurie teaches an offset coil, i.e. a coil to induce a gradient magnetic field); at least one interface (Lurie; Par 0036) for the MRI device that allows an operator to operate the MRI device at the MRI device to acquire at least one magnetic resonance image (Lurie; Par 0002); and a housing supporting the at least one first magnetic component and the at least one second magnetic component (Lurie; Fig 1, Element 2 and Par 0039); and a surface configured to support a human patient during imaging (Lurie; Fig 1; Element 7 and Par 0039; Lurie teaches supporting a human patient, fig 1, Element 8, on the surface as shown in fig 1). 
Lurie is silent on the MRI device being a portable MRI device and at least one interface coupled to the portable MRI device that allows an operator to operate the portable MRI device at the portable MRI device to acquire at least one magnetic resonance image of a human patient; wheels allowing the portable magnetic resonance imaging device to be transported to different locations; and a surface configured to support the human patient during imaging.
	Eckels teaches the MRI device being a portable MRI device (Eckels; Fig 1, Element 10 and Col 2, Lines 54-59) and at least one interface (Eckels; Fig 1, Element 38) coupled to the portable MRI device that allows an operator to operate the portable MRI device at the portable MRI device to acquire at least one magnetic resonance image of a human patient (Eckels; Fig 1, Element 44, Col 3, Lines 15-34, and Col 8, Lines 10-27); and wheels (Eckels; Fig 1, Element 4 and Col 2, Lines 54-59) allowing the portable MRI device to be transported to different locations (Eckels; Col 3, Lines 5-15; Eckels teaches the MRI and the patient table may both be mobile to allow different locations for each); and a surface configured to support the human patient during imaging (Eckels; Fig 1, Element 40 and Col 3, Lines 13-15).
	At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art for Lurie to incorporate the portability as taught by Eckels in order to allow easier access to the MRI and patient (Eckels; Col 1, Lines 50-62).
The combination of Lurie and Eckels does not teach at least second magnetic component configured to be operated according to a target pulse sequence and an image acquire using the target pulse sequence.
Hori teaches at least second magnetic component (Hori; Fig 1, Element 26) configured to be operated according to a target pulse sequence (Hori; Fig 29, Elements S65-S68) and an image acquire using the target pulse sequence (Hori; Par 0575 and 0576).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the MRI imaging system of Hori with the apparatus of Lurie and Eckels in order to allow more adjustment of the gradient field (Hori; Par 0578).

Regarding claim 57, the combination of Lurie, Weissleder, Blanco, and Carlini teaches the portable MRI device of 35.  Lurie further teaches wherein: the at least one first magnetic component is configured to generate a Bo field having a magnetic field strength of 0.2 Tesla (T) or less (Lurie; Fig 3, Element 19 and Par 0046-0047; Lurie teaches a secondary magnetic field 20 with opposing polarity variably reduces the primary field 19 generated by the 59 mT permanent magnet (less than .2T) of MRI scanner 1).

Regarding claim 58, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of 51.  Lurie further teaches wherein: the at least one first magnetic component is configured to generate a Bo field having a magnetic field strength of 0.2 Tesla (T) or less (Lurie; Fig 3, Element 19 and Par 0046-0047; Lurie teaches a secondary magnetic field 20 with opposing polarity variably reduces the primary field 19 generated by the 59 mT permanent magnet (less than .2T) of MRI scanner 1).

Regarding claim 59, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of 54.  Lurie further teaches wherein: the at least one first magnetic component is configured to generate a Bo field having a magnetic field strength of 0.2 Tesla (T) or less (Lurie; Fig 3, Element 19 and Par 0046-0047; Lurie teaches a secondary magnetic field 20 with opposing polarity variably reduces the primary field 19 generated by the 59 mT permanent magnet (less than .2T) of MRI scanner 1).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Eckels in view of Hori in view of Ewing (US 2004/0002645 A1).
	
Regarding claim 44, the combination of Lurie, Weissleder, Blanco, and Carlini teaches the portable MRI device of 35.  
The combination of Lurie, Weissleder, Blanco, and Carlini does not teach wherein the portable MRI device is configured to be operated in an unshielded room. 
	Ewing teaches wherein the portable MRI device is configured to be operated in an unshielded room (Ewing; Par 00148).
	Before the effective filing date of the invention it would have been obvious of a person of ordinary skill the art to use the unshielded room of Ewing with the invention of Lurie, Weissleder, Blanco, and Carlini in order to have decreased cost (Ewing; Par 0148).

Claims 36-37, 39-42, 47-48, 52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Eckels in view of Hori in view of Weissleder (US 2014/0011217 A1,).

Regarding claim 36, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of claim 35.  
The combination of Lurie, Eckels, and Hori is silent on wherein the at least one interface comprises a touch panel display.
Weissleder further teaches wherein the at least one interface comprises a touch panel display (Weissleder; Fig 1A, Element 50 and Par 0053). 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art for Lurie to incorporate the display as taught by Weissleder in order to have easier use of operation (Weissleder; Par 0024).

Regarding claim 37, the combination of Lurie, Eckels, Hori, and Weissleder teaches the portable MRI device of claim 36.  Weissleder further teaches wherein the touch panel display presents an interface that allows the operator to operate the portable magnetic resonance imaging device (Weissleder; Fig 1A, Element 50 and Par 0053). 


Regarding claim 39, the combination of Lurie, Eckels, Hori, and Weissleder teaches the portable MRI device of 36.  Weissleder further teaches wherein the at least one magnetic resonance image is displayed on the touch panel display (Weissleder; Par 0011). 

Regarding claim 40, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of 35.  
The combination of Lurie, Eckels, and Hori does not teach further comprising at least one communication interface that allows the portable magnetic resonance imaging device to communicate with one or more external computing devices.
Weissleder further teaches further comprising at least one communication interface that allows the portable magnetic resonance imaging device to communicate with one or more external computing devices (Weissleder; Par 0060). 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art for Lurie to incorporate the communication as taught by Weissleder in order to have faster diagnoses (Weissleder; Par 0024).

Regarding claim 41, the combination of Lurie, Eckels, Hori, and Weissleder teaches the portable MRI imaging device of 40.  Weissleder further teaches wherein the at least one communication interface is configured to transmit the at least one magnetic resonance image to the one or more external computing devices via at least one network (Weissleder; Par 0060). 

Regarding claim 42, the combination of Lurie, Eckels, Hori, and Weissleder teaches the portable MRI device of 40.  Weissleder further teaches wherein the at least one communication interface is configured to obtain information about a patient from a radio frequency identification tag, a bar code, a hospital tag and/or a mobile device (Weissleder; Par 0088). 

Regarding claim 47, the combination of Lurie, Eckels, Hori, and Weissleder teaches the portable MRI device of 36.  Hori further teaches wherein the at least one interface allows the operator to acquire at least one scout image (Hori; Par 0344).

Regarding claim 48, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of 47.  Hori wherein the at least one interface is configured to present the at least one scout image for display (Hori; Par 0351) and receive an indication of a desired scan volume via the at least one scout image displayed (Hori; Par 0344 and 0390; Hori teaches using scout images to determine the scan constraints).

Regarding claim 52, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of 51.  
The combination of Lurie, Eckels, and Hori is silent on wherein the at least one interface comprises a touch panel display.
Weissleder further teaches wherein the at least one interface comprises a touch panel display (Weissleder; Fig 1A, Element 50 and Par 0053). 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art for Lurie to incorporate the display as taught by Weissleder in order to have easier use of operation (Weissleder; Par 0024).


Regarding claim 55, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of 54.  
The combination of Lurie, Eckels, and Hori is silent on wherein the at least one interface comprises a touch panel display.
Weissleder further teaches wherein the at least one interface comprises a touch panel display (Weissleder; Fig 1A, Element 50 and Par 0053). 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art for Lurie to incorporate the display as taught by Weissleder in order to have easier use of operation (Weissleder; Par 0024).


Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Eckels in view of Hori in view of Carlini (US 2003/0214296 A1).

	
Regarding claim 60, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of claim 35.
The combination of Lurie, Eckels, and Hori is silent on further comprising a noise cancellation system configured to detect and at least partially compensate for external sources of electromagnetic noise.
Carlini teaches further comprising a noise cancellation system (Carlini; Fig 1 and Par 0110) configured to detect and at least partially compensate for external sources of electromagnetic noise (Carlini; Par 0111-0114; Carlini teaches a noise monitor to compensate for external magnetic noise in a magnetic field measuring device, i.e. an MRI).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the noise compensation system of Carlini with the apparatus of Lurie, Eckels, and Hori in order to reduce costs (Carlini; Par 0086).

Regarding claim 61, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of claim 51.
The combination of Lurie, Eckels, and Hori is silent on further comprising a noise cancellation system configured to detect and at least partially compensate for external sources of electromagnetic noise.
Carlini teaches further comprising a noise cancellation system (Carlini; Fig 1 and Par 0110) configured to detect and at least partially compensate for external sources of electromagnetic noise (Carlini; Par 0111-0114; Carlini teaches a noise monitor to compensate for external magnetic noise in a magnetic field measuring device, i.e. an MRI).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the noise compensation system of Carlini with the apparatus of Lurie, Eckels, and Hori in order to reduce costs (Carlini; Par 0086).

Regarding claim 62, the combination of Lurie, Eckels, and Hori teaches the portable MRI device of claim 54.
The combination of Lurie, Eckels, and Hori is silent on further comprising a noise cancellation system configured to detect and at least partially compensate for external sources of electromagnetic noise.
	Carlini teaches further comprising a noise cancellation system (Carlini; Fig 1 and Par 0110) configured to detect and at least partially compensate for external sources of electromagnetic noise (Carlini; Par 0111-0114; Carlini teaches a noise monitor to compensate for external magnetic noise in a magnetic field measuring device, i.e. an MRI).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the noise compensation system of Carlini with the apparatus of Lurie, Eckels, and Hori in order to reduce costs (Carlini; Par 0086).

Conclusion
               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Damadian et al teaches a MRI with patient imaging
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867